384 F.2d 713
Edwin JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 20946.
United States Court of Appeals Ninth Circuit.
October 19, 1967.

Edwin C. S. Johnson, in pro. per.
Cecil Poole, U. S. Atty., C. Elmer Collett, Asst. U. S. Atty., San Francisco, Cal., Steve Suffin, Atty., I.N.S., San Francisco, Cal., for appellee.
Before POPE, BROWNING, and ELY, Circuit Judges.
PER CURIAM.


1
The appellant is an alien. He appeals from the denial of his petition for naturalization.


2
The District Court denied the petition upon the grounds that appellant had been convicted in a California court of the crime of incest and had been confined by reason of the judgment of conviction. Subsequently, the state court judgment of conviction was set aside. Accordingly, the challenged judgment has no support, and the appeal is well taken.


3
Reversed and remanded.